— Proceeding pursuant to CPLR *510article 78 in the nature of a writ of prohibition, inter alia, to prohibit the trial of the actions entitled People v Moore, People v Prospect, and People v Myers, pending in the Supreme Court, Suffolk County, under Indictment Nos. 1010-04, 2153-04, and 2354-04, respectively.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]). The petitioners have failed to demonstrate their clear legal right to the relief sought. Krausman, J.P., Mastro, Rivera and Skelos, JJ., concur.